Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-18 are objected to because of the following informalities:  Claim 11 recites the limitation “…ordering a the narcotic product…”. The limitation should read ordering “the” narcotic product.  Appropriate correction is required.
Dependent claims 12-18 are also objected to due to their dependency on objected claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation of  "the smart device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation of “the keypad”. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 12-14 and 16-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claim 11.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-10 recite a system (i.e. machine), claims 11-18 recite a method (i.e. process), and claims 19 and 20 recite a lockbox (i.e. article of manufacture). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claim 1 recites the limitations of ordering and tracking the narcotic product; for processing the order received; a dispensary for filling the order for the narcotic product; transmitting a code provided by the dispensary. The limitations correspond to certain methods of organizing human activity (commercial interactions), i.e. ordering and filling the narcotic product. The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a lockbox, a processor and code receiving device, a smart device, a server remote from the smart device and lockbox, and wirelessly transmitting a code provided by the dispensary to the lockbox and smart device. The lockbox amounts to linking the judicial exception to a particular field of use. The computer components (processor, code receiving device, smart device, and server) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements of the computer components and wirelessly transmitting a code are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the lockbox, as indicated above, amounts to generally linking the judicial exception to a particular field of use. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 4 recites the limitation of the smart device including a downloaded application for ordering the narcotic product. The claim recites an additional limitations that is further directed to the abstract idea. Further, the claim recites the additional elements of the smart device and a downloaded application. The additional elements amount to merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 6 recites the limitation of the code receiving device being NFC enabled. The claim recites the additional element of the code receiving device, which, as indicated above, is recited at a high level of generality performing the above mentioned limitations, and amounts to “apply it” or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The additional element that the code receiving device may be NFC enabled also amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 8 recites the limitation of the smart device using a social media application for ordering the narcotic product. The claim recites an additional limitations that is further directed to the abstract idea. Further, the claim recites the additional elements of the smart device and a social media application. The additional elements amount to merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 9 recites the limitation of the lockbox further comprising at least one sensor and a compartment for holding the narcotic product. The claim recites an additional limitations that is further directed to the abstract idea. Further, the claim recites the additional elements of the lockbox and at least one sensor. The claim recites the additional element of the lockbox  device, which, as indicated above, amounts to generally linking the judicial exception to a particular field of use. The additional element of a sensor also amounts to insignificant extra-solution activity, i.e. mere data gathering. Under step 2B, the sensor (recited at a high-level of generality) amounts to well-understood, routine, and conventional activity (see Salzman (2013/0098989) ¶0015 disclosing RFID sensor technology known in the art; Minvielle (2014/0041532) ¶0143 disclosing any other known type of sensor being used in a container to sense the contents of the container at a point of delivery or inspection, etc.). Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 10 recites the limitation that the additional element of the lockbox further comprises a battery. The claim recites the additional element of the lockbox  device, which, as indicated above, amounts to generally linking the judicial exception to a particular field of use. The additional element of a battery amounts to insignificant extra-solution activity. Under step 2B, the battery amounts to well-understood, routine, and conventional activity (see Tonaltzin (2009/0134209) ¶0015 disclosing a gift box apparatus which may include a power supply such as a conventional battery). Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2, 3, 5, and 7 recite additional limitations and elements that are further directed to the abstract idea analyzed above in claim 1. Therefore, dependent claims 2, 3, 5, and 7 are also rejected under 35 U.S.C. 101.
Independent claim 11 recite the limitations of ordering a the narcotic product from a dispensary using; providing [a lockbox]; placing the narcotic product in [the lockbox] at the dispensary; generating a security code programmed by the dispensary; entering a code; comparing the entered code with the security code programmed by the dispensary; confirming the entered code matches the security code; granting access only if the entered code matches the security code; and retrieving the narcotic product. The limitations correspond to certain methods of organizing human activity (commercial interactions, managing personal interactions or behavior), i.e. ordering and filling the narcotic product, granting access.  The claim limitations also correspond to mental processes (observations, evaluation, judgment, and opinion), i.e. comparing the entered code with the security code programmed by the dispensary; confirming the entered code matches the security code .The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a lockbox, a smart device application, security code, smart device, and input device. The lockbox and security code amounts to linking the judicial exception to a particular field of use. The computer components (smart device app, smart device, and input device) are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements of the computer components are no more than mere instructions to apply the exception using a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the lockbox and security code, as indicated above, amounts to generally linking the judicial exception to a particular field of use. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 12 recites the limitation of transmitting the security code from a server to the lockbox after receipt of the security code from the dispensary after the step of generating the security code. The claim recites an additional limitation that is further directed to the abstract idea. The claim also recites the additional elements of the lockbox, the security code, and a server. The additional element of the lockbox and security code amounts to generally linking the judicial exception to a particular field of use. The server (transmission of the security code to the server) amounts to merely using a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 14 recites the limitation that  the step of entering the code on an input device is via one of a keypad, a rotating dial or a near field communication. The claim recites an additional limitation that is further directed to the abstract idea. The claim also recites the additional elements of an input device, keypad, rotating dial, or a near field communication. The additional element of an input device amounts to apply it or merely using a computer as a tool to implement the abstract idea. The additional element of the keypad, rotating dial, or near field communication amounts to generally linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 16 recites the limitation of the smart device accessing the smart device application via a website. The claim limitation recites the additional elements of the smart device, the smart device application, and a website. The additional elements amount to merely using a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 13, 15, 17, and 18 recite additional limitations and elements that are further directed to the abstract idea analyzed above in claim 11. Therefore, dependent claims 13, 15, 17, and 18 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10,097,353) in view of Pariente-Cohen (2019/0359400).

Claim 1: Carlson discloses: A system for secure ordering and delivery of a narcotic product comprising; 
a lockbox having a plurality of sidewalls, a base, a lid, a lock, a display, a processor and a code receiving device, wherein the lockbox is transportable; (Carlson Col. 6, Ln. 48-53 disclosing a display (LCD) and input interface on the secure container; Col. 2, Ln. 40-41 disclosing the locking mechanism which may be mechanical; Col. 19, Ln. 9-13 discloses the secure container having a display and Fig. 1B; Fig. 1B also disclosing the container having a plurality of sidewalls, base, lid, and code receiving device being the virtual keypad and/or the RFID tag (Col. 17, Ln. 2-5) Col. 20, Ln. 23-31 disclosing the secure container including processing units, the processing units may include processors (Col 20, Ln. 46-47); Col. 5, Ln. 11-13 disclosing the service provider may ship the ordered product in the secure container (transportable))
a server remote from each of the smart device and the lockbox for processing the order received from the smart device; (Carlson Col. 3, Ln. 21-25 and 32-34 disclosing  the vendor with who the order is placed capturing user device information used to place the order and sending user profile data/identifier to the back-end server, the server being remotely located from the vendor device and user device (see also Col. 11, Ln. 48-60 describing the vendor being a pharmacist and performing this process);  the back-end server further encodes the public  key on the securable container for example via RFID (Col. 13, Ln. 18-21))
a dispensary for filling the order for the narcotic product, the dispensary being in communication with each of the smart device and the lockbox via the server; (Carlson Col. 20, Ln. 4-18 disclosing the container and user device maybe configured to communicate with the remote servers (back-end servers) to obtain public keys, enable interaction with a virtual assistant, send alerts of tampering or potential theft, etc.; Col. 3, Ln. 21-43 disclosing the vendor may send the captured customer/user ID to the back-end server for confirmation (Col. 3,, Ln. 44-46) or the user device may send the ID; Col. 13, Ln. 18-24 discloses the service provider associated with the back-end server encoding the public key on the securable container (Ln. 8-9 discloses the back-end server generating the key); Col. 13, Ln. 42-45 further discloses the back-end server sending the public key to the pharmacist’s device and encoding it on the securable container; Col. 9, Ln. 32-35 also discloses a vendor or third-party fulfilling the product order)
and a code provided by the dispensary and wirelessly transmitted to the lockbox and the smart device. (Carlson Col. 5, Ln. 35-40 disclosing the back-end server sending the public key to the vendor’s device and the vendor encoding the public key on the container; Col. 5, Ln. 41-44 disclosing the back-end server may also send the public key to the user device; Col. 13, Ln/ 18-21 disclosing the service provider is associated with the back-end sever may ship the prescription drug)

Carlson in view of Pariente-Cohen discloses:
a smart device for ordering and tracking the narcotic product; 
Carlson discloses a smart device for ordering the narcotic product (Carlson Col. 11, Ln. 11-14 disclosing the user utilizing the user device to place an order for a product such as a prescription drug, certain controlled substances may only be delivered via a secure container (Col. 11, Ln. 45-46); Col. 3, Ln. 22-23 discloses a product order being placed with a user device). Carlson does not explicitly disclose the device tracking the narcotic product, however, Pariente-Cohen discloses this limitation: (Pariente-Cohen ¶0077 disclosing the user may wish to track a package; ¶0085 further disclosing allowing a user to track the location of the box, a user interface for he user which may be the end user, and unlocking the box remotely; ¶0116 disclosing shipping a box of medicinal marijuana (narcotic product) to a patient; ¶0129 discloses the recipient’s smartphone which may provide unlocking as well and authorization). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson to include a smart device for tracking the narcotic product as taught by Pariente-Cohen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Carlson in order to alert end users as to the status of the shipment (see ¶0007 of Pariente-Cohen). 

Claim 3: The system for secure ordering and delivery of a narcotic product of claim 1, 
wherein the lockbox is further comprised of a handle and one of a logo, a trademark, an emblem or the like of the dispensary. 
Carlson discloses a lockbox, but does not explicitly disclose that the lockbox is further comprised of a handle and one of a logo, a trademark, an emblem or the like of the dispensary. Pariente-Cohen discloses this limitation: (Pariente-Cohen Fig. 1B disclosing a handle on the lockbox; and Fig. 7 disclosing what appears to be a logo on the lockbox). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson to include the lockbox is further comprised of a handle and one of a logo, a trademark, an emblem or the like of the dispensary as taught by Pariente-Cohen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4: The system for secure ordering and delivery of a narcotic product of claim 1, wherein the smart device includes a downloaded application for ordering the narcotic product. (Carlson Col. 11, Ln. 11-14 disclosing the user placing an order for a prescription drug; the user launches an app on the user device enabling the virtual patient video to be initiated with the prescribing physician; upon issuing the prescription the session is transferred to the pharmacist (Col. 11, Ln. 27-28); the order for the drug may be linked to the user profile (Col. 11, Ln. 34-35))

Claim 5: The system for secure ordering and delivery of a narcotic product of claim 1, wherein the code receiving device comprises a keypad having at least one of a letter, a number, or a symbol. (Carlson Col. 6, Ln. 49-52 disclosing the container having an input interface which maybe a physical or virtual keypad; Fig. 1B and Col. 19, Ln. 7-9 showing the keypad of the container having a number)

Claim 6: The system for secure ordering and delivery of a narcotic product of claim 1, wherein the code receiving device is NFC enabled. (Carlson Col. 8, Ln. 6-12 disclosing a key card or key fob may be used with a key reader device of the secure container; the key reader may be Near Field Communication (NFC))

Claim 9: The system for secure ordering and delivery of a narcotic product of claim 1, wherein the lockbox further comprises at least one sensor and a compartment for holding the narcotic product. (Carlson Col. 8, Ln. 30-36 disclosing the secure container may include one or more sensors for detecting theft or tampering; the sensors may also include accelerometer, gyroscope, temperature, force, etc.; Fig. 1C shows the compartment of the box in the unlocked state (interior of the box is the compartment for holding the product); Col. 2, Ln. 35-38 disclosing the product may be place in a container that includes a locking mechanism; (Carlson Col. 2, Ln. 38-40 disclosing the container may be a physical container capable of housing the product))

Claim 10: The system for secure ordering and delivery of a narcotic product of claim 1, wherein the lockbox further comprises a battery. (Carlson Col. 2, Ln. 43-48 disclosing the container having an RFID tag embedded within the container which may be active battery powered; further Col. 20, Ln. 20-24 disclosing the configuration of the secure container; Col. 20, Ln. 35-37 discloses the power source may include a battery)


Claim 19: Carlson discloses: A lockbox and medical marijuana combination comprising: a transportable lockbox having a plurality of sidewalls, a base, a lid, a lock, a display, a processor, a battery and a code receiving device; (Carlson Col. 6, Ln. 48-53 disclosing a display (LCD) and input interface on the secure container; Col. 2, Ln. 40-41 disclosing the locking mechanism which may be mechanical; Col. 19, Ln. 9-13 discloses the secure container having a display and Fig. 1B; Fig. 1B also disclosing the container having a plurality of sidewalls, base, lid, and code receiving device being the virtual keypad and/or the RFID tag (Col. 17, Ln. 2-5) Col. 20, Ln. 23-31 disclosing the secure container including processing units, the processing units may include processors (Col 20, Ln. 46-47); Col. 5, Ln. 11-13 disclosing the service provider may ship the ordered product in the secure container (transportable))
a code programmed into the code receiving device; (Carlson Col. 5, Ln. 35-40 disclosing the back-end server sending the public key to the vendor’s device and the vendor encoding the public key on the container)
and 20Najeebah Tanzil a lock for securing the medical marijuana within the interior space of the lockbox. (Carlson Col. 2, Ln. 35-38 disclosing the product may be placed in a container that includes a locking mechanism that can be activated to secure the product within the container)
wherein the plurality of sidewalls, the base and the lid form an interior space;  (Carlson Fig. 1B showing the plurality of side walls, base and lid forming an interior space)

Carlson in view of Pariente-Cohen discloses:
a package of medical marijuana placed within the interior space of the lockbox; 
Carlson discloses placing a pharmaceutical product inside the interior of the lockbox, but does not explicitly disclose that a package of medical marijuana is placed within the interior space of the lockbox. Pariente-Cohen discloses this limitation: (Pariente-Cohen ¶0116 disclosing shipping  box of medicinal marijuana to a patient and placing the marijuana in the box for shipping). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson to include a package of medical marijuana placed within the interior space of the lockbox as taught by Pariente-Cohen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Carlson in order to ship marijuana to a patient for convenience so the patient will not have to make a trip to the dispensary to pick it up in person (see ¶0116 and ¶0005 of Pariente-Cohen).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10,097,353) in view of Pariente-Cohen (2019/0359400) further in view of Shoenfeld (2007 /0227913).

Claim 2: The system for secure ordering and delivery of a narcotic product of claim 1, 
wherein the processor compares the code provided by the dispensary and entered by the smart device. 
Carlson discloses the processor comparing the code provided by the dispensary and the smart device (Carlson Col. 16, Ln. 42-51 disclosing when the secure container is brought into proximity of the user deice, the container sends symmetric keys and encrypted message to the user device; the user device compares the result to the original unencrypted message received from the backend server and if they match, output data to deactivate a locking mechanism of the secure container;  Col. 6, Ln. 2-13 further discloses outputting a deactivation code for deactivating the locking mechanism of the container or otherwise initiating unlocking (e.g. send a wireless unlock signal to the secure container), if the computed hash value received from the container matches the expected value, the user device outputs an unlock code or deactivates the locking mechanism; Col. 7, Ln. 43-45 and Col. 19, Ln. 7-9 disclosing the code may be entered into an interface on the secure container). Carlson, while disclosing the smart device transmitting a code, does not explicitly disclose entering a code, however, Shoenfeld discloses this limitation: (Shoenfeld ¶0027 disclosing the shipper (i.e. dispensary or pharmacy) generating a sequence code; the recipient then enters this on shipper’s webpage (¶0025 discloses the receiver can communicate wirelessly with the shipper using a hand held device), and if the code sequence represents a safe shipment, the shipper’s computer sends back an opening code sequence; the first sequence code is recognized by the shipper computer; if the contents have been compromised the device will provide a different ID code (¶0014), therefore the codes are compared to determine whether to send back or open the container)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson in view of Pariente-Cohen to include comparing the code provided by the dispensary and entered by the smart device as taught by Shoenfeld. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Carlson in view of Pariente-Cohen in order to alert or deny access if temperature of conditions have been outside of safe range and pharmaceuticals compromised (see ¶0009 and ¶0010 of  Shoenfeld).

Claim 7: The system for secure ordering and delivery of a narcotic product of claim 1, 
wherein the display shows a message about the code when entered. 
Carlson discloses a code being transmitted, but does not explicitly disclose that the display shows a message about the code when entered. Shoenfeld discloses this limitation: (Shoenfeld ¶0027 disclosing the controller circuit of the box (¶0021) is programmed with a generated code sequence; when the recipient turns on the touch screen the code appears; the recipient enters the code onto the shipper’s webpage and if the code represents a safe shipment, an opening code sequence is sent back (message); if the shipment is not safe or has been compromised, the recipient will not be provided with an opening code (this constitutes a message, that indicates that the shipment is safe (opening code returned) since if it is not, no code/message is returned); further a message that the shipment has been comprised may be sent; note that the receiver can communicate with the crate electronic and shipper using a handheld device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson in view of Pariente-Cohen to include the display shows a message about the code when entered as taught by Shoenfeld. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Carlson in view of Pariente-Cohen  in order to alert or deny access if temperature of conditions have been outside of safe range and pharmaceuticals compromised (see ¶0009 and ¶0010 of  Shoenfeld).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10,097,353) in view of Pariente-Cohen (2019/0359400) further in view of Williams (2021/0097581).

Claim 8: The system for secure ordering and delivery of a narcotic product of claim 1, 
wherein the smart device uses a social media application for ordering the narcotic product. 
Carlson discloses the smart device using an app to order the product, but does not explicitly discloses that the smart device uses a social media application for ordering the narcotic product. Williams discloses this limitation: (Williams ¶0032 disclosing the launch platform includes a user interface for consumer/end user for interfacing customers and end users of a new product for ordering, product details, etc.; ¶0033 discloses the end user customer may order the product using the interface, using smartphones and using created marketing placement on social media platforms; ¶0034 discloses using the social media platforms for marketing and advertising the product; upon ordering and purchasing the product, the launch platform automatically sets up delivery; see also ¶0055 disclosing the CBD cosmetics launch on social media; ¶0101 disclosing the user being able to order (CBD) from a launch platform mobile dispensary; the order is received and recorded (¶0102); and instructions for delivery are transmitted (¶0103)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson in view of Pariente-Cohen to include the display shows a message about the code when entered as taught by Shoenfeld. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Carlson in view of Pariente-Cohen in order for retailers to effectively market their products (see ¶0001 of  Williams).

Claims 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10,097,353) in view of Shoenfeld (200 /0227913).

Claim 11:  Carlson discloses: A method for secure ordering and delivery of a narcotic product comprising the steps of: 
ordering a the narcotic product from a dispensary using a smart device application; (Carlson Col. 11, Ln. 11-14 disclosing the user utilizing the user device to place an order for a product such as a prescription drug, the user may launch an app on the user device (Col. 11, Ln. 45-46); Col. 3, Ln. 22-23 discloses a product order being placed with a user device)
providing a lockbox; placing the narcotic product in the lockbox at the dispensary; (Carlson Col. 2, Ln. 35-40 disclosing after the product order becomes associated with the user profile, the product may be placed in a container; the container may be a physical container capable of housing the product; Col. 13, Ln. 42-43 disclosing the prescription drug may be shipped from a third-party pharmacy location)
generating a security code programmed by the dispensary for the smart device and the lockbox; (Carlson Col. 5, Ln. 35-40 disclosing the back-end server sending the public key to the vendor’s device and the vendor encoding the public key on the container; Col. 5, Ln. 41-44 disclosing the back-end server may also send the public key to the user device; Col. 13, Ln/ 18-21 disclosing the service provider is associated with the back-end sever may ship the prescription drug)
granting access to the lockbox only if the entered code matches the security code; (Carlson Col. 6, Ln. 2-13 further discloses outputting a deactivation code from deactivating the locking mechanism of the container or otherwise initiating unlocking (e.g. send a wireless unlock signal to the secure container); if the hash value received from the container matches the expected value, the user device outputs an unlock code or deactivates the locking mechanism (access granted))
and retrieving the narcotic product from the lockbox. (Carlson Col. 2, Ln. 59-62 disclosing upon successful authentication, the user device outputs data that causes, or otherwise enables deactivation of the locking mechanism thereby allowing the product to be retrieved from the container)

Carlson in view of Shoenfeld discloses: 
entering a code on an input device located on the lockbox; comparing the entered code with the security code programmed by the dispensary; confirming the entered code matches the security code; 
Carlson discloses transmitting a code on an input device located on the lockbox, and comparing the codes in order to authorize the user (Carlson Col. 16, Ln. 42-51 disclosing when the secure container is brought into proximity of the user deice, the container sends symmetric keys and encrypted message to the user device; the user device compares the result to the original unencrypted message received from the backend server and if they match, output data to deactivate a locking mechanism of the secure container;  Col. 6, Ln. 2-13 further discloses outputting a deactivation code for deactivating the locking mechanism of the container or otherwise initiating unlocking (e.g. send a wireless unlock signal to the secure container); if the computed hash value received from the container matches the expected value, the user device outputs an unlock code or deactivates the locking mechanism; Col. 7, Ln. 43-45 and Col. 19, Ln. 7-9 disclosing the deactivation code may be entered into an interface on the secure container). Carlson, while disclosing the smart device transmitting a code, does not explicitly disclose entering a code, and thus comparing the entered code with the security code programmed by the dispensary; confirming the entered code matches the security code however, Shoenfeld discloses this limitation: (Shoenfeld ¶0027 disclosing the shipper (i.e. dispensary or pharmacy) generating a sequence code; the recipient then enters this on shipper’s webpage (¶0025 discloses the receiver can communicate wirelessly with the shipper using a hand held device), and if the code sequence represents a safe shipment, the shipper’s computer sends back an opening code sequence; the first sequence code is recognized by the shipper computer; if the contents have been compromised the device will provide a different ID code (¶0014), therefore the codes are compared to determine whether to send back or open the container, this also serves as confirmation upon determining whether the opening code is returned or not)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson to include comparing the entered code with the security code programmed by the dispensary; confirming the entered code matches the security code as taught by Shoenfeld. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Carlson in order to alert or deny access if temperature of conditions have been outside of safe range and pharmaceuticals compromised (see ¶0009 and ¶0010 of Shoenfeld).

Claim 12: The method of claim 11, including an additional step of transmitting the security code from a server to the lockbox after receipt of the security code from the dispensary after the step of generating the security code. (Carlson Col. 5, Ln. 35-40 disclosing the back-end server sending the public key to the vendor’s device and the vendor encoding the public key on the container (the code is transmitted to the lockbox after it’s generated); Col. 13, Ln/ 18-21 disclosing the service provider is associated with the back-end sever may ship the prescription drug)

Claim 13: The method of claim 12, wherein the server is remote from each of the lockbox, the dispensary and the smart device. (Carlson Col. 3, Ln. 21-25 and 32-34 disclosing  the vendor with who the order is placed capturing user device information used to place the order and sending user profile data/identifier to the back-end server, the server being remotely located from the vendor device and user device (see also Col. 11, Ln. 48-60 describing the vendor being a pharmacist and performing this process);  the back-end server further encodes the public key on the securable container for example via RFID (Col. 13, Ln. 18-21))

Claim 14: The method of claim 11, wherein the step of entering the code on an input device is via one of a keypad, a rotating dial or a near field communication. (Carlson Col. 7, Ln. 40-44 disclosing the code being entered into an interface for the secure container; Col. 6, Ln. 49-52 disclosing the container having an input interface which maybe a physical or virtual keypad; Fig. 1B and Col. 19, Ln. 7-9 showing the keypad of the container having a number; Col. 8, Ln. 6-12 disclosing a key card or key fob may be used with a key reader device of the secure container; the key reader may be Near Field Communication (NFC))

Claim 15: The method of claim 11, wherein the keypad includes at least one of a letter, a number, and a symbol. (Carlson Col. 6, Ln. 49-52 disclosing the container having an input interface which maybe a physical or virtual keypad; Fig. 1B and Col. 19, Ln. 7-9 showing the keypad of the container having a number)

Claim 17: The method of claim 11 further comprising the additional step of delivering the lockbox and the narcotic product together after the step of placing the narcotic product in the lockbox. (Carlson Col. 2, Ln. 35-40 disclosing after the product order becomes associated with the user profile, the product may be placed in a container; the container may be a physical container capable of housing the product; Col. 13, Ln. 42-43 disclosing the prescription drug may be shipped from a third-party pharmacy location; Col. 2, Ln. 59-62 disclosing upon successful authentication, the user device outputs data that causes, or otherwise enables deactivation of the locking mechanism thereby allowing the product to be retrieved from the container)

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10,097,353) in view of Shoenfeld (2007/0227913) further in view of Williams (2021/0097581).

Claim 16: The method of claim 11, 
wherein the smart device accesses the smart device application via a website. 
Carlson discloses the user making an order via launching an app on the user device, but does not explicitly disclose that the smart device accesses the smart device application via a website. Williams discloses this limitation: (Williams ¶0105 disclosing the e-commerce website of CBD education that a customer may find useful in reviewing some of the products being marketed with the new product launch platform; ¶0036 and ¶0037 disclosing the new product launch website; features will record option selections, delivery information, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson in view of Shoenfeld to include the smart device accesses the smart device application via a website as taught by Williams since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18: The method of claim 11 further comprising the additional step of 
initially browsing and then selecting the narcotic product prior to the step of ordering the narcotic product. 
Carlson discloses the user making an order via launching an app on the user device, but does not explicitly disclose that the smart device accesses the smart device application via a website. Williams discloses this limitation: (Williams ¶0036 disclosing developing new product launch e-commerce website materials; and recording new product ads as in recording viewing time, frequency of viewer requesting more info (browsing); ¶0037 discloses new product order forms including the options elections (browsing)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson in view of Shoenfeld to include initially browsing and then selecting the narcotic product prior to the step of ordering the narcotic product as taught by Williams since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10,097,353) in view of Pariente-Cohen (2019/0359400) further in view of Aguilar (2017/0320650).

Claim 20: The lockbox and medical marijuana combination of claim 19, 
wherein the lockbox may be returned for a credit. 
Carlson in view of Pariente-Cohen discloses a shipping lockbox for shipping the product, and that the shipping container may be returned to the shipper (Pariente-Cohen ¶0124).  The combination does not explicitly disclose that the lockbox may be returned for a credit. Aguilar discloses this limitation: (Aguilar ¶0023 disclosing the shipping container may be returned for reuse and notice to the consumer may include a credit or discount off the consumer’s next purchase). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson in view of Pariente-Cohen to include the lockbox may be returned for a credit as taught by Aguilar. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Carlson in view of Pariente-Cohen in order to recycle or reuse the shipping container (see ¶¶0023 of Aguilar).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628